DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 08/19/2022. Claims 1 and 3-10 are currently pending in the application. An action follows below:
Response to Arguments
The rejections of claims 1-8 under 35 U.S.C. 112(a) in the previous Office action dated 05/24/2022 have been withdrawn in light of the amendment to the claims. However, see the new ground of rejections under 35 U.S.C. 112 (a) made below.
In response to the rejection of claims 1-3 and 6-8 in the previous Office action, Applicant amends claim 1 and provides on pages 6-7 of the amendment argument:
“The Office Action interprets the data line and the data transfer line in the cited art as the same line. However, there is a difference between the cited art and the claims since the present application has lines 14a and 14b which are two separate lines. Accordingly, the cited art fails to disclose that “the data transfer line is separate from the data line so that the data line can carry data independently from the data transfer line,” as recited in amended claims 1 and 8.”

The argument is not persuasive because the previous Office action interprets the Kubota data line 14 (see the rejection of claim 1 on page 6 of the previous Office action) and the Kubota data transfer line having a lower end connected to one/upper end of the capacitive element 41 and an upper end connected to the transmission gate 42 (see the rejection of claim 2 on page 8 of the previous Office action,) i.e., the data line and the data transfer line being separate from each other. See the below rejection.
With respect to the new claims 9-10, Applicant provides on page 7 of the amendment argument which has been fully considered, but it is not persuasive because the rejections of new claims 9-10 are under 35 U.S.C. 103 as being unpatentable over Kubota, but not under 35 U.S.C. 102(a)(1), i.e., while Kubota is silent to the limitations, “in the plan view, the display area is disposed between the first switching element and the second switching element” of new claim 9 and “the data transfer line extending through the display area” of new claim 10, the modified Kubota, discussed in the below rejection, obviously renders these limitations of new claims 9-10. See the below rejection of claims 9-10.
Claim Objections
Claim 1 is objected to because of the following informalities: “the other end” in line 6 should be changed to -- the another end -- to be consistent with the limitation in line 5.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “electrically is” in line 3 should be changed to -- is electrically -- as the adverb “electrically” modified the verb “connected” is usually placed in front of the verb.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “the first signal” in line 6 should be changed to -- the first data signal -- to be consistent with the limitation in line 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 1, this claim recites a limitation, “the data line can carry data independently from the data transfer line” in last two lines, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure, specifically Fig. 3 and ¶ [0072] of the corresponding US 2021/019305053A1, discloses:
“[0072] On the other hand, the first data signal supplied to the data transfer line 14a via the transmission gate 45 is supplied to the pixel circuits 110 via the transmission gate 72, the capacitive element 82, and the data line 14b as the second data signal.”

The above disclosure explicitly discloses the data line 14b carrying the [second] data depending the [first] data from the data transfer line 14a. 
Moreover, in light of at least Fig. 3 and ¶ [0073], one skilled in the relevant art would recognize that without the data transfer line 14a, data from the data signal output circuit can’t reach to the data line 14b and the pixel circuits 110. 
Further, the limitation, “the data line is supplied with a second data signal corresponding to the first data signal” in lines 19-20 of this claim, recites the second data signal on the data line corresponding to the first data signal on the data transfer line.
Accordingly, the above underlined limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claims 3-7, these claims are therefore rejected for at least the reason set forth in claim 1 above.
As per claim 8, see the rejection of claim 1 for similar limitation.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2013/0120338 A1; hereinafter Kubota.)
As per claim 1, Kubota discloses a display device (see at least Fig. 1, disclosing a display device) comprising: 
a display area including a pixel circuit disposed to correspond to an intersection between a scanning line and a data line (see at least Fig. 2, disclosing a display area 100 including a pixel circuit 110 disposed to correspond to an intersection between a scanning line 12 and a data line 14 connected to the elements [44, 45, 50, 110];) 
a data signal output circuit configured to output a first data signal (see at least Figs. 1-2; ¶ 64, disclosing a data signal output circuit of the control circuit 5 configured to output a first data signal [one of data signals Vd(1) … Vd(n); hereinafter Vd];) and 
a first capacitive element including one end and another end, the one end being supplied with the first data signal, and the other end being coupled to the data line (see at least Fig. 2, disclosing a first capacitive element 44 including one [[lower]] end being supplied with the first data signal Vd and an another [[upper]] end being coupled to the data line;) 
a data transfer line supplied with the first data signal (see Fig. 2, disclosing a data transfer line connected to the capacitive element 41, the transmission gate 42, and the first switching element 34 and supplied with the first data signal Vd via the first switching element 34;) 
a first switching element provided between the data signal output circuit and the data transfer line (see Fig. 2, disclosing the first switching element 34 provided between the data signal output circuit and the construed data transfer line;) and 
a second switching element provided between the data transfer line and the first capacitive element (see Fig. 2, disclosing a second switching element 42 provided between the construed data transfer line and the first capacitive element 44,) wherein 
the first capacitive element is physically disposed between the display area and the data signal output circuit in plan view (see at least Figs. 1-2; ¶ 53, disclosing the first capacitive element 44 physically disposed between the display area 100 and the data signal output circuit of the control circuit 5 in plan view,)
the first data signal is supplied to the one end of the first capacitive element via the first switching element, the data transfer line, and the second switching element in this order (see at least Fig. 2, disclosing the first data signal Vd supplied to the one end of the first capacitive element 44 via the first switching element 34, the data transfer line, and the second switching element 42 in this order,)
the data line is supplied with a second data signal corresponding to the first data signal (see at least Fig. 2, disclosing the data line 14 supplied with a second data signal from a node connected to one end of the transistor 45 and the other end of the first capacitive element 44 and the second data signal corresponding to the first data signal Vd,) and
the data transfer line is separate from the data line so that the data line can carry data independently from the data transfer line (see at least Fig. 2, disclosing the construed data transfer line being separate from the data line 14 so that the data line 14 can carry data [[from the node connected to one end of the transistor 45 and the other end of the first capacitive element 44]] independently from the construed data transfer line.)

Accordingly, Kubota discloses all limitations of this claim except that Kubota discloses the first capacitive element physically disposed between the display area and the data signal output circuit in plan view, instead of “the display area physically disposed between the first capacitive element and the data signal output circuit in plan view” of this claim.
	However, Applicant explicitly discloses that the arrangement (i) of elements in a display device comprising “the display area 100 disposed between the combination [70, 80] of the auxiliary circuit 70 [[the auxiliary circuit 70 including transmission gates 72 and transistors 73]] and the capacitive element group 80 [[the capacitive element group 80 including [[first]] capacitive elements 82]] and the data signal output circuit 30 in plan view” as shown in Fig. 3 (i.e., the display area disposed between the first capacitive element and the data signal output circuit in plan view) and the arrangement (ii) of elements in a display device comprising “the combination [70, 80] of the auxiliary circuit 70 [[the auxiliary circuit 70 including transmission gates 72 and transistors 73]] and the capacitive element group 80 [[the capacitive element group 80 including [[first]] capacitive elements 82]] disposed between the display area 100 and the data signal output circuit 30 in plan view” as shown in Fig. 22 are comparable to each other (see at least ¶ 30; ¶ 123; ¶ 124 of the U.S. publication.) In other words, the use of the arrangement (i) or the arrangement (ii) is a mere design choice and a modification between the arrangement (i) and the arrangement (ii) would have involved a mere change in the location of the combination [70, 80] of the auxiliary circuit 70 and the capacitive element group 80.
Furthermore, a change in location is generally recognized as being within the level of ordinary skill in the art, see In re Japikse, 86 USPQ 70 (CCPA 1950).
	Therefore, while Kubota discloses the arrangement of elements in the display device comprising “the combination of the circuit [[including the transmission gates 42 and the transistors 43]] and the capacitive element group [[including the first capacitive elements 44]] physically disposed between the display area 100 and the data signal output circuit 30 in plan view”, which is substantially similar to the above-discussed arrangement (ii) of the instant application, it would have been obvious to a person of ordinary skill in the art at the time before the effective filing date of invention of the pending application to relocate the Kubota combination of the circuit [[including the transmission gates 42 and transistors 43]] and the capacitive element group [[including the first capacitive elements 44]] to obtain “the display area 100 physically disposed between the combination of the circuit [[including the transmission gates 42 and the transistors 43]] and the capacitive element group [[including the first capacitive elements 44]] and the data signal output circuit in plan view”, which is substantially similar to the above-discussed arrangement (i) of the instant application, since such modification would have involved a mere change in the location of components.
	Accordingly, the above modified Kubota obviously renders all limitations, of this claim, including “the display area 100 physically disposed between the combination of the circuit [[including the transmission gates 42 and the transistors 43]] and the capacitive element group [[including the first capacitive elements 44]] and the data signal output circuit in plan view” which contains “the display area 100 physically disposed between the first capacitive element 44 and the data signal output circuit in plan view”, as claimed.
	
As per claim 3, the above modified Kubota obviously renders the display device further comprising: 
a second capacitive element which holds a potential of the data transfer line (see Kubota at least Fig. 2, disclosing a second capacitive element 41 which holds a potential of the data transfer line,) wherein 
the data signal output circuit outputs the first data signal in a state where the first switching element is ON and the second switching element is OFF, in a first period (see Kubota at least Figs. 2, 4 and 6; ¶ 113, specifically Fig. 6, discussing the data signal output circuit outputting the first data signal Vd in a state where the first switching element 34 is ON and the second switching element 42 is OFF, in a first/initialization period (b),) and
the first switching element is OFF state and the second switching element is ON state, in a second period after the first period (see Kubota at least Figs. 2, 4 and 8; ¶¶ 124-126, specifically Fig. 8, discussing the first switching element 34 being OFF state and the second switching element 42 being ON state, in a second/writing period (d) after the first period (b).)

As per claim 6, the above modified Kubota further discloses an electronic apparatus comprising the display device (see Kubota at least Figs. 15-16; ¶¶ 174-175.)

As per claim 7, the above modified Kubota obviously renders:
the data transfer line electrically connected to the data signal output circuit (see Figs. 1-2; ¶ 64, disclosing a data transfer line which has a lower end connected to one/upper end of the capacitive element 41 and an upper end connected to the transmission gate 42 and is supplied with the first data signal Vd and is electrically connected to the data signal output circuit 5 via the first switching element 34,)
the first switching element (34) controlling the electrical connection between the data signal output circuit and the data transfer line (see the above discussion; or see Figs. 1-2; ¶ 64,) and 
the second switching element controlling an electrical connection between the data transfer line and the one end of the first capacitive element (see Fig. 2, disclosing a second switching element 42 provided between the construed data transfer line and the first capacitive element 44 and controlling the electrical connection between the data transfer line and the one end of the first capacitive element 44,) and 
in plan view, the display area disposed between the first switching element and the second switching element (see the discussion in the rejection of claim 1 whereat after modified, the display area 100 is disposed between the combination of the circuit [[including the transmission gates 42, as the claimed second switching element, and the transistors 43]] and the capacitive element group [[including the first capacitive elements 44]] and the data signal output circuit in plan view”, i.e., the combination [42-44] is disposed on one side of the display area 100 and the elements [34, 41, 50] are disposed on another/opposite side of the display area 100, thereby rendering the display area 100 disposed between the first switching element 34 and the second switching element 42 in plan view.)

As per claim 8, see the rejection of claim 1 for similar limitations. Kubota further discloses the scanning line extending along a first direction and the data line extending in a second direction which intersects with the first direction (see at least Fig. 2, disclosing the scanning line 12 extending along a first/horizontal direction and the data line 14 extending in a second/vertical direction which intersects with the first/horizontal direction.) Accordingly, the above modified Kubota obviously renders all limitations of this claim.
As per claim 9, see the rejection of claims 1 and 7 for similar limitations. Accordingly, the above modified Kubota obviously renders all limitations of this claim.
As per claim 10, see the rejection of claims 1 and 7 for similar limitations. Further, the above modified Kubota obviously renders the data transfer line extending through the display area (see the discussion in the rejection of claim 1 whereat after modified, the display area 100 is disposed between the combination of the circuit [[including the transmission gates 42, as the claimed second switching element, and the transistors 43]] and the capacitive element group [[including the first capacitive elements 44]] and the data signal output circuit in plan view”, i.e., the combination [42-44] is disposed on one side of the display area 100 and the elements [34, 41, 50] are disposed on another/opposite side of the display area 100, thereby rendering the data transfer line extending from the elements [34, 41] through the display area 100 to connect to the element [42].) Accordingly, the above modified Kubota obviously renders all limitations of this claim.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Choung et al. (US 2015/0014658 A1; hereinafter Choung.)
As per claim 4, the above modified Kubota further discloses the display device being OLED display device (see Kubota at least Fig. 3; ¶ 53) comprising: a common electrode (118; see at least Fig. 3; ¶ 91,) wherein the pixel circuit (110) includes a display element having a light emitting functional layer (see at least Fig. 3; ¶¶ 91-92, disclosing a display element OLED 130 having an organic EL layer, construed as the claimed light emitting functional layer, provided between a pixel electrode formed an anode of the OLED 130 and the common electrode 118 formed the cathode of the OLED 130) and provided between a pixel electrode and the common electrode (see the above discussion or ¶¶ 91-92.)
Accordingly, the above modified Kubota discloses all limitations of this claim, but is silent to a conductive layer, an opening defining layer, and limitations associated with the conductive layer and an opening defining layer, as claimed.

However, in the same field of endeavor, Choung discloses a related OLED display device (see at least Abstract; ¶ 60) comprising:
a conductive layer (see at least Fig. 3, disclosing a conductive layer 199;) 
a common electrode (see at least Fig. 3, disclosing a common electrode 270;); and 
an opening defining layer that is provided between the conductive layer and the common electrode and that has an insulating property, the opening defining layer including an opening (see at least Fig. 3; ¶ 89, disclosing an opening defining layer 360 that is provided between the conductive layer 199 and the common electrode 270 and that has an insulating property, the opening defining layer including a plurality of openings;), wherein 
the pixel circuit includes a display element having a light emitting functional layer provided between a pixel electrode and the common electrode (see at least Figs. 1 and 3; ¶ 8; ¶ 100, disclosing the pixel circuit PX including a display element LD having a light emitting functional layer 370 provided between a pixel electrode191 and the common electrode 270;), and 
the common electrode is electrically coupled to the conductive layer at the opening (see at least Fig. 3; ¶ 98, disclosing the common electrode 270 electrically coupled to the conductive layer 199 at the opening.)
Choung further teaches that the benefits of the above-discussed arrangement including at least the conductive layer and the opening defining layer are to increase uniformity, to remove display stains, and to increase the display quality (see at least ¶ 98.)
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the Kubota display device to include the conductive layer and the opening defining layer, in view of the teaching in the Choung reference, to improve the above modified display device of the Kubota reference for the predictable result of at least increasing uniformity, removing display stains, and increasing the display quality.

As per claim 5, the above modified Kubota obviously renders the light emitting functional layer covered with the common electrode (see Choung at least Fig. 3, disclosing the light emitting functional layer 370 covered with the common electrode 270.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626